AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

--- ------_- --MA-R-TrN-RoM-ER@:VAL-ENzu-E-L-A-(-i-)--------- --

REGISTRATION NO.

UNITED STATES DisTRiCT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

.]UDGMENT IN A CRIMINAL CASE
(F or Offenses Committed On or AHer November l, 1987)

UNITED STATES OF AMER]CA
V.

68254008

|:| d
THE DEFENDANT:

|Z|

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following off

pleaded guilty to count(s)

ONE (l) OF THE ONE-COUNT INFORMATIO

..___._Case_Number;_ __l.8€.R4022-CAB --_- -------_ _ -- - -- -----_ -- -

 

 

 

ROXANA SANDOVAL R ,
Defendant’s Attomey Fi am E m
FEB 153 2019

   

N cLERK, u.s. c¢s~rmc‘r comm

 

sou'r alsta¢c‘r ca cameraer
- y U»meilss=»utv

 

Count m
Title & Section Nature of Offense Numberjs[
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l

The defendant is sentenced as provided in pages 2 through

2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:|
|:|

|Xl

|:|

|X|

The defendant has been found not guilty on count(s)

Count(s)

 

Assessment : $100.00 - Waived

JVTA Assessment*: $

 

dismissed on the motion of the United States.

;Justice for Victims of Trafi`icking Act of 2015, Pub. L. No. 114-22.

No fine

|:| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv IBMIQ

Date of Im ositi

  

of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

iSCR4022-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARTIN ROMERO~VALENZUELA (l) Judgment - Page 2 of 2
CASE NUMBER: ISCR4022~CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
14 MONTHS.

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
lj The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal,

|:| The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Offiee.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 120
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR4022-CAB

